Citation Nr: 0705042	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-12 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for cervical C6-7 
radiculopathy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION


The veteran served on active duty from November 1966 to 
December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the veteran's request for 
an increased disability rating for cervical C6-7 
radiculopathy.

On appeal the veteran has raised the issues of entitlement to 
service connection for a gastrointestinal disorder, secondary 
to medications used to treat his service connected cervical 
disorder; entitlement to service connection for post 
traumatic stress disorder; entitlement to an increased 
evaluation for a bilateral hearing loss; and a claim to 
reopen the issue of entitlement to service connection for a 
lumbar disorder secondary to a cervical disorder.   These 
issues, however, are not currently certified or developed for 
appellate review.  Accordingly, they are referred for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the veteran was most recently afforded 
a QTC examination in November 2005. Unfortunately, it appears 
that the examiner did not have access to the claims folder at 
that examination.  An October 2005 examination request report 
generated by the RO indicates that the claims file was not 
sent to the examiner.  Because governing regulations provide 
that VA's duty to assist includes obtaining informed medical 
opinion evidence when needed to adjudicate the veteran's 
claim, a remand for new VA examinations is required. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2006).

Additionally, the veteran appeared before the undersigned at 
a March 2006 hearing and testified that the examiner did not 
ask where his pain began during the range of motion tests.  
The veteran states that he should be reexamined because he 
failed to  express how much pain he was in because the 
examiner again did not ask him.  The veteran expressed that 
he believed that the examination was inadequate due to the 
lack of questions by the examiner necessary to provide a full 
description of the symptoms he was experiencing.

Finally, while the veteran testified that he would attempt to 
secure VA outpatient records from a Lynwood, Washington 
facility, no such records have been secured, and under 38 
U.S.C.A. § 5103 (West 2002), VA has an obligation to attempt 
to secure all Federal records.  Hence, further development is 
required.

Accordingly, the case is REMANDED for the following action:

1.  The  RO should attempt to secure all 
VA outpatient records which pertain to 
care provided for the appellant's service 
connected cervical radiculopathy since 
2003 at the VA outpatient clinic in 
Lynwood, Washington. All attempts to 
secure these records must be fully 
documented in the claims folder.  If the 
records cannot be secured a formal 
written unavailability memorandum must be 
prepared and added to the claims folder.  
Further, the veteran must be notified of 
this fact in writing and offered an 
opportunity to respond.
 
2.  After all pertinent evidence has been 
gathered and associated with the claims 
file, the veteran should be afforded a VA 
examination. The claims folder must 
be made available for the examiner to 
review. In accordance with the latest 
AMIE worksheets for rating cervical 
radiculopathy the examiner is to provide 
a detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any cervical radiculopathy. A complete 
rationale for any opinions expressed must 
be provided.

The examiner must offer specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected cervical radiculopathy. 
If pain on motion is observed, the 
examiners must indicate the point at 
which pain begins. In addition, after 
considering the veteran's documented 
medical history and assertions, the 
examining physician must indicate 
whether, and to what extent, the 
appellant experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use. To the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  
The examiner should also provide an 
opinion as to the impact of the veteran's 
service-connected cervical radiculopathy 
on his employability. 

3.  The RO should review the medical 
examination to ensure that it is in 
complete compliance with the directives 
of this REMAND. If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2006). In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

5.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue. If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision. They should then be 
afforded an applicable time to respond.
 
6.  If while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).   

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


